DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 9, 12 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharivker et al. US 2012/0009027 (hereafter—Sharivker--).
In regards to claim 1, Sharivker discloses (as in Figures 1-5) a replaceable milling head (14) rotatable in a cutting direction about a longitudinal central axis defining a forward direction (machining end) and an opposite rearward direction (shank end), the milling head (14) comprising: a cutting portion (refer to portion that includes four end cutting edges and four peripheral cutting edges), comprising: an abutment surface (30), facing in the rearward direction (see Figure 5) and extending annularly about the central axis (see Figure 3); a peripheral surface (refer to the peripheral surface 18 where the four peripheral cutting edges are disposed at) extending forward (see Figure 5) from the abutment surface (30); a plurality of chip removal flutes (16) extending along the peripheral surface (see Figueres 1-3); a plurality of cutting edges (as on Figure 2, refer to the at least four end cutting edges and four peripheral cutting edges), 

    PNG
    media_image1.png
    1199
    1276
    media_image1.png
    Greyscale

claim 2, Sharivker discloses the replaceable milling head according to claim 1, Sharivker also discloses that at least one of the chip removal flutes (16) intersects at least one of the top shoulders (see Figure 3, and note how the flute extends all the way until intersecting with one of the top shoulders).
In regards to claim 4, Sharivker discloses the replaceable milling head according to claim 1, Sharivker also discloses that at least one of the chip removal flutes (26) intersects at least one of the bracing surfaces (see Figure 3, and note how the flute extends all the way until intersecting with both: at least one of the top shoulders and at least one of the bracing surfaces).
In regards to claim 9, Sharivker discloses the replaceable milling head according to claim 1, Sharivker also discloses that the number of chip removal flutes (16) is four, and the number of cutting edges is four (see Figures 1 and 2, which show four end cutting edges and four peripheral cutting edges).
In regards to claim 12, Sharivker discloses the replaceable milling head according to claim 1, Sharivker also discloses that each bracing surface (as in annotated Figure 5 above) is split into a leading surface and a trailing surface which straddle a portion of one of the chip removal flutes (see “zoomed” version of Figure 3 below).

    PNG
    media_image2.png
    864
    766
    media_image2.png
    Greyscale

claim 17, Sharivker discloses the replaceable milling head according to claim 1, Sharivker also discloses that the chip removal flutes (16) extend helically along the peripheral surface (18). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 13-15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharivker et al. US 2012/0009027 (hereafter—Sharivker--) as applied to claim 1 above.
In regards to claim 5, Sharivker discloses the replaceable milling head according to claim 1, Sharivker also discloses that an actuating portion axial length (in the same way as presented by applicant) extends parallel to the central axis from one of the top shoulders to a respective bottom shoulder (refer to the axial length of Sharivker, in the same way as presented by applicant), and at least one of the chip removal flutes (16) extends to the actuating portion axial length in the rearward direction (see annotated Figure 5 above).
Although suggested by Sharivker’s Figure 5, that the at least one of the chip removal flutes extend to at least 50% of the actuating portion axial length in the rearward direction, Sharivker does not explicitly disclose this.

In regards to claim 8, Sharivker discloses the replaceable milling head according to claim 1, Sharivker also discloses that an actuating portion axial length (in the same way as presented by applicant) extends parallel to the central axis from one of the top shoulders to a respective bottom shoulder (refer to the axial length of Sharivker, in the same way as presented by applicant), and at least one active rear cutting edge portion extends to the actuating portion axial length in the rearward direction (see annotated Figure 5 above).
Although suggested by Sharivker’s Figure 5, that the at least one active rear cutting edge portion extends to at least 50% of the actuating portion axial length in the rearward direction, Sharivker does not explicitly disclose this.

In regards to claims 13 and 14, Sharivker discloses the replaceable milling head according to claim 1 and claim 13 respectively, Sharivker also discloses that an additional cutting extent (CL as in annotated Figure 5 above, in the same way as presented by the Applicant on Figure 2) extends parallel to the central axis from one of the top shoulders to an axially rearmost point of the respective rear cutting edge portion (CL as in annotated Figure 5 above, in the same way as presented by the Applicant on Figure 2), an actuating portion axial length extends parallel to the central axis from one of the top shoulders to a respective bottom shoulders (SL as in annotated Figure 5 above, in the same way as presented by the Applicant 
However, Sharivker fails to disclose that the relation between the additional cutting extent and the actuating portion axial length fulfils the condition:                         
                            
                                
                                    C
                                    L
                                
                                
                                    S
                                    L
                                
                            
                        
                    =                         
                            ≥
                        
                     0.3 (for claim 13); and     2                         
                            ≥
                            
                                
                                    C
                                    L
                                
                                
                                    S
                                    L
                                
                            
                        
                    =                         
                            ≥
                        
                     0.5 (for claim 14).
Since Sharivker does, however, disclose that the additional cutting extent has a value as suggested on Figure 5, and that the actuating portion axial length has a value as also suggested on Figure 5, each of the values of the additional cutting extent and the actuating portion axial length constitute a defined value of the cutting tool. Therefore, the values of the additional cutting extent and the actuating portion axial length are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that this amount will depend on the desired/optimal cutting performance when machining while still able to perform optimal key actuation when removing the cutting tool from the shank.  Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of defined values of each of the additional cutting extent and the actuating portion axial length, were disclosed in the prior art by Sharivker, it is not inventive to discover the optimum workable value by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Sharivker’s values of each of the additional cutting extent and the actuating portion axial length to be as desired such as :                         
                            
                                
                                    C
                                    L
                                
                                
                                    S
                                    L
                                
                            
                        
                    =                         
                            ≥
                        
                     0.3 (for claim 13); and  2                         
                            ≥
                            
                                
                                    C
                                    L
                                
                                
                                    S
                                    L
                                
                            
                        
                    =                         
                            ≥
                        
                     0.5 (for claim 14). In re Boesch, 205 USPQ 215/ In re Aller, 105 USPQ 233.  
Additionally, a person having ordinary skill in the art will recognize that upon the manipulation of the additional cutting extent parameters and the actuating portion axial length parameters an optimal cutting tool strength will be obtained when machining, while still able to perform optimal key actuation when removing the cutting tool from the shank.  As such, it would have been obvious to a person having ordinary skill in the art at the time the applicant's 
In regards to claim 15, Sharivker discloses the replaceable milling head according to claim 1, Sharivker also discloses that a rear core diameter located rearward of at least one of the top shoulders and measurable as the diameter of an inscribed circle of the milling head from a forward view, and a forward core diameter is located forward of the top shoulders and measurable as the diameter of the inscribed circle of the milling head from a rear view.
However, Sharivker fails to disclose that the value of the rear core diameter is equal to, or larger than, the forward core diameter.
Nevertheless, a person having ordinary skill in the art would have recognized that the values of core diameters will depend on the desired flute depth to optimize chip flow.  Thus, it would have been obvious to a person of ordinary skill in the art to try having the rear core diameter be equal to or larger than the forward core diameter based on the teachings of Okumura in an attempt to provide improved chip flow when machining, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp (i.e. other known options such as the core diameter be equal to or smaller than the forward core diameter).
In regards to claim 16, Sharivker discloses the replaceable milling head according to claim 15, Sharivker also discloses the rear core diameter and the forward core diameter.
However, Sharivker fails to disclose that the value of the rear core diameter is between 5% and 15% larger than the forward core diameter.
Since Sharivker does, however, disclose that the rear core diameter has a value and that the forward core diameter has a value, then each of the values of the rear core diameter and the forward core diameter constitute a defined value of the cutting tool. Therefore, the .  
Allowable Subject Matter
Claims 3, 6-7, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICOLE N RAMOS/Primary Examiner, Art Unit 3722